Citation Nr: 0816896	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to recognition as the veteran's surviving 
spouse for the purposes of establishing entitlement to 
Department of Veterans Affairs death benefits.

2.  Entitlement to service connection for coronary artery 
disease, for accrued benefits purposes.

3.  Entitlement to service connection for bilateral hearing 
loss, for accrued benefits purposes.

4.  Entitlement to service connection for tinnitus, for 
accrued benefits purposes.

5.  Entitlement to service connection for visual impairment, 
for accrued benefits purposes.

6.  Entitlement to service connection for a low back 
disability, for accrued benefits purposes.

7.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos, 
for accrued benefits purposes.

8.  Entitlement to payment of Department of Veterans Affairs 
burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  The appellant seeks benefits as the veteran's 
surviving spouse, based upon a claimed common law marriage in 
the state of California, and based upon having borne the 
expenses of the veteran's last sickness.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2005 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to recognition as the 
veteran's surviving spouse for the purposes of Department of 
Veterans Affairs death benefits, and her claims of 
entitlement to accrued benefits and burial benefits.  In 
November 2007, the appellant testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran and the appellant lived together in 
California from 1978 to the time of his death in March 2004.

2.  The appellant was not the lawful spouse of the veteran at 
the time of his death.

3.  The veteran and the appellant are not shown to have 
produced any children from their union.

4.  Common law marriage is not recognized as valid in the 
state of California.

5.  While living together, the appellant and the veteran did 
not hold themselves out as husband and wife and there is no 
probative evidence of record that they were generally 
accepted as such in the community in which they lived.

6.  The appellant did not enter into the purported common law 
marriage without knowledge of a legal impediment to such 
marriage.

7.  At the time of the veteran's death in March 2004, the 
veteran's claims for service connection for coronary artery 
disease, bilateral hearing loss, tinnitus, visual impairment, 
a low back disability, and a pulmonary disorder, to include 
as secondary to exposure to asbestos, were still pending.

8.  At the time of the veteran's death in March 2004, the 
evidence on file showed no competent medical evidence 
relating the veteran's pulmonary disorders to service, 
including to asbestos exposure in service.

9.  At the time of the veteran's death in March 2004, the 
evidence on file showed no competent medical evidence 
relating the veteran's coronary artery disease to service, 
and his coronary artery disease did not manifest to a 
compensable degree within one year of his separation from 
service.

10.  At the time of the veteran's death in March 2004, the 
evidence on file showed no competent medical evidence 
relating the veteran's bilateral hearing loss to service, and 
his bilateral hearing loss did not manifest to a compensable 
degree within one year of his separation from service.

11.  At the time of the veteran's death in March 2004, the 
evidence on file showed no competent medical evidence 
relating the veteran's claimed tinnitus to service, and his 
claimed tinnitus did not manifest to a compensable degree 
within one year of his separation from service.

12.  At the time of the veteran's death in March 2004, the 
evidence on file showed no competent medical evidence 
relating the veteran's visual impairment to service.

13.  At the time of the veteran's death in March 2004, the 
evidence on file showed no competent medical evidence 
relating the veteran's low back disability to service, and 
his degenerative joint disease of the lumbar spine did not 
manifest to a compensable degree within one year of his 
separation from service.

14.  Service connection has not been established for the 
veteran's cause of death.

15.  The veteran died at his home in March 2004.

16.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

17.  There was no claim for compensation or pension pending 
at the time of the veteran's death that would have resulted 
in an award of compensation or pension.

18.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

19.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to recognition as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 
3.205 (2007).

2.  The requirements for service connection for coronary 
artery disease have not been met, for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The requirements for service connection for bilateral 
hearing loss have not been met, for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The requirements for service connection for tinnitus have 
not been met, for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  The requirements for service connection for visual 
impairment have not been met, for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  The requirements for service connection for a low back 
disability have not been met, for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  The requirements for service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos, 
have not been met, for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2005 and 2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recognition as the Surviving Spouse

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2007).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.50 (2007).  A wife is a person 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j); 3.50(a) (2007).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The appellant contends that she is entitled to VA death 
benefits based upon her status as a surviving spouse of the 
veteran.  She acknowledges that she and the veteran had not 
legally married prior to the veteran's death.  However, she 
argues that they held each other out as husband and wife, 
thereby establishing a common law marriage.  In support of 
this assertion she submitted statements in which she claims 
to have lived with the veteran for 26 years prior to his 
death.  Additionally, she submitted several statements of 
friends and family members regarding the nature of her 
relationship with the veteran, including, in a November 2007 
hearing before the Board, the testimony of a friend of the 
appellant and the veteran indicating that while the veteran 
was alive, the veteran "more or less" thought of the 
appellant as his wife.

Pertinent to the current claim is the fact that the State of 
California does not recognize common law marriage.  See Cal. 
Fam. Code § 300 (West 2007) (marriage is a personal relation 
arising out of a civil contract between a man and a woman, to 
which the consent of the parties capable of making that 
contract is necessary. Consent alone does not constitute 
marriage.  Consent must be followed by the issuance of a 
license and solemnization).  However, where an attempted 
marriage (common law) is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific 
legal requirements are met.

Such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriages. 
Moreover, the Court has issued pertinent directives in this 
regard in Colon v. Brown, 9 Vet. App. 104 (1996).  
Specifically, in cases such as here, the appellant must be 
given an opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205.  The Court indicated that if the appellant 
was unaware of the impediment, then an otherwise invalid 
common law marriage could be deemed valid.

At the time of her November 2007 hearing before the Board, 
the appellant indicated that she believed that the State of 
California recognized common law marriage.  Thus, the 
question before the Board is whether the appellant and the 
veteran had an otherwise invalid common law marriage that may 
be deemed valid.

The evidence of record shows that the veteran was divorced 
from his second wife in November 1981.  In November 2007 
testimony before the Board, the appellant stated that she 
initially met the veteran in 1970 and that they became 
romantically involved in 1978.  The appellant asserts that 
following the veteran's divorce from his second wife, she 
cohabited with the veteran from 1978 until his death in March 
2004, and that during that time they held themselves out as 
husband and wife.  Because the appellant was aware of the 
veteran's second marriage, however, and the veteran's second 
marriage was not legally terminated until November 1981, the 
appellant and the veteran were aware of the legal impediment 
to marriage between the two of them prior to November 1981.  
Accordingly, there was no invalid common law marriage that 
could be deemed valid prior to November 1981.  

With regard to whether there was an invalid common law 
marriage that could be deemed valid after November 1981, the 
Board finds that there was not.  While the appellant has 
asserted that she and the veteran held themselves out as 
husband and wife, the preponderance of the evidence 
demonstrates that rather than holding themselves out as 
husband and wife, the veteran and the appellant held 
themselves out as domestic partners.  

The record reflects that the veteran and the appellant shared 
a home in Pine Grove, California for many years prior to his 
death in March 2004.  Additionally, the record reflects that 
the appellant and the veteran shared a joint bank account and 
that their vehicles were registered to the same address.  The 
record also reflects, however, that when the veteran filed 
his claims for VA disability compensation benefits in April 
2001 he described his current marital status as "divorced."  
He did not fill out any of the sections pertaining to his 
"spouse's" personal information, and reported no income as 
being earned by his spouse.  Additionally, private treatment 
records dated in March 1999 describe the veteran as being 
"divorced but...accompanied by his lady friend," and records 
dated in May 2000 show that the veteran reported that he 
cooked for his "girlfriend," rather than his spouse.  In 
1998 and 1999 tax returns, the appellant listed her status as 
"head of household," rather than married, and listed the 
veteran as her dependent.  In a June 2002 letter to VA, the 
veteran stated that his "longtime friend" had been 
assisting him with his claims.  In March 2004 correspondence 
to an attorney, the veteran stated that he had a limited 
amount of time left to live, and that any funds that were to 
be forthcoming to him should be transferred to his "domestic 
partner," the appellant.  The March 2004 certificate of 
death also lists the veteran's marital status as 
"divorced."  The appellant is listed as the informant as to 
the veteran's death.  Significantly, the appellant's 
relationship to the veteran is described as "Power of 
Attorney."  The veteran's obituary describes the appellant 
as the veteran's "life partner."

Letters to the appellant from the hospice which cared for the 
veteran immediately prior to his death consistently refer to 
the veteran as having been the appellant's "partner," 
rather than spouse.  In January 2005 correspondence to VA, 
the appellant stated, "I was not legally married to [the 
veteran].  I was his domestic partner and I was listed as 
such with the Department of Veterans Affairs."  Similarly, 
in a May 2005 response to a VA request for evidence 
demonstrating the appellant's legal status as the surviving 
spouse, the appellant stated, "[w]e were domestic 
partners."

In November 2007 testimony before the Board, the appellant 
stated that she was the veteran's domestic partner, but that 
she also believed she was entitled to recognition as the 
veteran's surviving spouse based upon what she believed to 
have been their common law marriage.  She described the sense 
of family she and the veteran had had with each of their 
children from prior relationships, and the deep level of 
commitment she and the veteran had had for each other.  While 
the appellant and the veteran had shared a home for many 
years, the appellant acknowledged that only her name was on 
the deed for the house.  She described the reason for this as 
being because the veteran had been afraid that there may have 
been legal ramifications for his name having been on the 
deed, as his child support payments were in arrears.  The 
appellant asserted, however, that the veteran had contributed 
equally to housework, and was solely responsible for 
landscaping and carpentry.  She additionally acknowledged 
that she and the veteran had filed their tax returns 
separately.  When questioned as to the date and substance of 
the conversation when she and the veteran had initially 
decided to hold themselves out as married, the appellant 
responded, "[i]t just happened.  It was something that was 
unsaid and then it was also said.  This is my significant 
other, this is the one I love, this is the one I've chosen to 
be with."  Additionally, when questioned as to whether the 
veteran's retirement benefits had surviving rights, the 
appellant responded, "[n]ot to me it didn't, because I 
wasn't married to him."

In support of her assertion that she and the veteran held 
themselves out as husband and wife, the appellant brought 
with her to her hearing before the Board Mr. [redacted], a 
friend of both the appellant and the veteran.  Mr. [redacted] 
testified that he had known the appellant and the veteran for 
several years before the veteran died.  When questioned as to 
whether the veteran had specifically communicated to him that 
the appellant was his spouse, Mr. [redacted] stated, "[w]ell, he 
sure seemed to love her.  More or less, I would say that she 
was.  He thought of her more or less like his wife."

In support of her assertion that she and the veteran held 
themselves out as husband and wife, the appellant 
additionally submitted several lay statements attesting to 
the nature and character of their relationship.  In a 
November 2007 statement, [redacted] stated that had been the 
appellant's hairstylist for many years, and had been a close 
friend to both the appellant and the veteran.  She had heard 
the veteran refer to the appellant as both his wife and his 
domestic partner.  She had visited the home that the 
appellant and the veteran had lived in as man and wife.  In 
other November 2007 statements, [redacted] stated that he 
personally knew that the veteran had considered and spoken of 
the appellant as his wife and domestic partner, and M. and J. 
[redacted] stated that they had known that the veteran and the 
appellant were a "cohabiting couple" since 1978.  The 
veteran's daughter, [redacted], stated in November 2007 that 
her father and the appellant had lived as husband and wife 
since 1978.  Additionally, [redacted] submitted a statement 
dated in November 2007 that indicated that she had known the 
veteran and the appellant for 10 years, during which time 
they had lived as man and wife.  In a December 2007 
statement, K. V., the veteran's youngest daughter, stated 
that her father had always considered the appellant his wife, 
and she had always thought of the appellant as a mother.  In 
a separate December 2007 statement, A. M., the appellant's 
daughter, described the strong relationship the appellant and 
the veteran had shared, and how the veteran had been a second 
father to her, and a husband to her mother.

Despite the appellant's statements, both in writing and in 
the form of November 2007 testimony before the Board, and the 
lay statements attesting to the veteran and the appellant 
having held themselves out as husband and wife, the weight of 
the evidence demonstrates that the veteran and the appellant 
did not hold themselves out as husband and wife but rather as 
domestic partners.  

The Board will examine the evidence as it pertains to the 
appellant and the veteran concerning whether either party 
considered themselves to be married by common law.  Turning 
first to the appellant, the Board notes that the appellant 
has consistently referred to herself as the veteran's 
domestic partner.  There are no official documents in which 
she considered herself the common law wife of the veteran.  
In fact, she did not indicate on any of her tax returns that 
she was married.  In addition, she was the informant for the 
information recorded on the veteran's death certificate and 
it was reported that the veteran was divorced.  If she did 
not identify herself as the veteran's domestic partner, she 
identified herself as the veteran's power of attorney on 
official documents.  She has always contended that she was 
not legally married to the veteran, but that she was his 
domestic partner.  When she initially filed for VA benefits 
she reported that she was a domestic partner.  She did not 
claim to be the veteran's common law wife until after she was 
initially denied VA death benefits.

Even under sworn testimony during a Travel Board hearing she 
claimed that she was the domestic partner of the veteran.  
She testified that she was not entitled to any of the 
veteran's retirement benefits because she was not married to 
him.  Moreover, when asked during the Board hearing the date 
and substance of the conversation when she and the veteran 
initially decided to hold themselves out as married, the 
appellant could not provide any specific facts or 
circumstances concerning the alleged common law marriage.  
She responded by saying that "it just happened.  It was 
something that was unsaid and then it was also said.  This is 
my significant other, this is the one I love, this is the one 
I've chosen to be with".  Additionally, the veteran's 
obituary describes the appellant as the veteran's life 
partner, not wife, not common law wife.  It appears that the 
appellant has only claimed being in a common law marriage to 
the veteran in relation to claims for VA benefits, as no 
other documents shows that she ever asserted being in a 
common law marriage.  The Board notes the lay statement of 
record suggesting a common law marriage, but finds that they 
are not probative.  Most of them do not clearly indicate that 
a common law marriage existed between the veteran and the 
appellant.  Moreover, the statements lack probative value 
when weighed against the overwhelming evidence of the 
appellant not considering herself to be in a common law 
marriage to the veteran.

The veteran likewise did not considered himself to be in a 
common law marriage with the appellant.  When he filed for VA 
benefits in April 2001, he described his marital status as 
divorced.  He did not fill out any sections regarding a 
spouse's personal information.  Treatment records also 
described the veteran as being divorced.  Treatment records 
further show that the veteran referred to the appellant as 
his girlfriend.  There are no documents from the veteran in 
which he referred to the appellant as his wife, common law or 
otherwise.  The lay statements of record suggesting a common 
law marriage between the veteran and the appellant fails in 
light of the veteran's own description concerning his marital 
status.

The evidence is clear on the state of mind and intent of both 
the appellant and the veteran concerning whether they 
considered themselves to be in a common law marriage.  The 
overwhelming evidence of record shows that neither one of 
them considered themselves to be in a common law marriage.

While the Board does not dispute the level of commitment the 
veteran and the appellant had to each other, the weight of 
the evidence does not corroborate that the appellant and the 
veteran were in a common law marriage.  Accordingly, it 
cannot be found that the veteran and the appellant had an 
otherwise invalid common law marriage that may be deemed 
valid.  Because the appellant and the veteran did not have an 
invalid marriage that may be deemed valid, the appellant may 
not be considered to be the veteran's surviving spouse.  The 
criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits have not been met.  The appellant's 
claim for that benefit therefore must be denied.


Accrued Benefits

The appellant seeks accrued benefits based upon the veteran's 
claims for service connection for coronary artery disease, 
bilateral hearing loss, tinnitus, visual impairment, a low 
back disability, and a pulmonary disorder, to include as 
secondary to exposure to asbestos, which were pending at the 
time of his death in March 2004.

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2007).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) recently repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This revision applies only to deaths occurring on 
or after December 16, 2003.  As the veteran died in March 
2004, the revision is applicable to this claim.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the veteran died in March 
2004, and, at the time of his death, he had claims pending 
for service connection for coronary artery disease, bilateral 
hearing loss, tinnitus, visual impairment, a low back 
disability, and a pulmonary disorder, to include as secondary 
to exposure to asbestos.  In January 2005, the appellant 
filed her claim for accrued benefits.  Thus, her claim was 
timely filed.  Because the record reflects that the appellant 
bore the expenses of the veteran's cremation, she may be 
entitled to accrued benefits to the extent that is necessary 
to reimburse those expenses. 38 C.F.R. § 3.1000(a)(5).  
Additionally, because the appellant's claim is for the 
purpose of accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death, other than VA records that were 
constructively of record at the time of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, including coronary 
artery disease, sensorineural hearing loss, tinnitus, and 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The veteran's diagnosed lung disorders 
(pleural thickening with calcifications suggesting a prior 
exposure to asbestos, and metastatic tumor in the right neck 
base of the right lung apex), and visual impairment 
(presbyopia), however, are not among the conditions subject 
to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Coronary Artery Disease

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of cardiovascular 
problems.  Because no cardiovascular problem was found on 
examination at separation, the Board finds that there was no 
evidence of a chronic cardiovascular condition at separation.  
38 C.F.R. § 3.303(b). 

Post-service treatment records demonstrate that the veteran 
was first diagnosed with having cardiovascular problems in 
1998.  A November 1998 record of treatment reflects that as a 
result of attending a health fair two months earlier, the 
veteran was informed that he had an irregular heart rate and 
hypertension.  He stated that it was the first time he had 
undergone clinical evaluation in over 20 years.  He described 
having developed chest pain in the left lateral chest while 
at rest, and described the pain as being characterized by 
aching and tightness, with some dyspnea.  A November 1998 
stress test was inconclusive.  Cardiac catheterization in 
December 1998 revealed mild coronary artery disease.  
Subsequent records dated to March 2004 show continued 
management of coronary artery disease.  At no point, however, 
did any treating provider relate the veteran's cardiovascular 
problems to his period of active service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for coronary artery disease on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's coronary artery 
disease to his period of active service.  With no evidence of 
any cardiovascular disorder that was related to his military 
service, service connection for coronary artery disease is 
warranted for accrued benefits purposes.  

The veteran attributed his coronary artery disease to his 
period of active service; however, as a layperson, the 
veteran was not competent to give a medical opinion on 
causation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of competent medical evidence linking coronary 
artery disease to service and on file at the time of the 
veteran's death, the Board must find that the preponderance 
of the evidence is against the claim; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


B.  Bilateral Hearing Loss and Tinnitus

The veteran asserted that he was exposed to acoustic trauma 
in service and that this in-service exposure to acoustic 
trauma caused his bilateral hearing loss and tinnitus.  

The veteran's service medical records do not show clinical 
evidence of hearing loss or tinnitus at any time during 
active service.  His service records additionally do not 
demonstrate that he participated in combat.  As there is no 
evidence that the veteran participated in combat, he may not 
be presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b) (West 2002).  Even if the 
veteran was, however, exposed to acoustic trauma in service, 
a nexus between his hearing loss and tinnitus and the 
in-service exposure to acoustic trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The first post-service medical evidence showing treatment for 
hearing loss is dated in January 1999, when the veteran 
reported a decreased ability to hear, especially in 
situations involving background noise.  Audiometric 
examination at that time revealed bilateral high frequency 
sensorineural hearing loss, worse on the right than on the 
left.  This hearing loss was felt to be related to age and 
noise exposure.  The veteran next underwent audiometric 
examination in April 1999.  At that time, the veteran 
complained of a two-year history of slowly progressive 
hearing loss, worse on the right than on the left.  He 
reported a history significant for noise exposure, as he 
worked in cabinet making and also used a jackhammer for much 
of his adult life.  He denied a history of exposure to 
firearms.  He additionally denied experiencing tinnitus.  
Audiometric examination revealed a moderate to severe high 
frequency sensorineural hearing loss that comported with VA 
criteria for consideration as a disability, with speech 
reception thresholds of 15 decibels in the left ear, and 25 
decibels in the right ear.  His hearing loss was presumed to 
be the result of noise exposure.  The veteran was not 
diagnosed with tinnitus.  Significantly, the audiologist did 
not relate the veteran's hearing loss to his period of active 
service.  There are no other treatment records pertaining to 
hearing loss or tinnitus.

Prior to his death, the veteran did not submit any evidence 
demonstrating a current diagnosis of tinnitus.  As tinnitus 
had not been diagnosed, service connection for tinnitus must, 
necessarily, be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Turning to the veteran's bilateral hearing loss, given the 
length of time between his separation from service and the 
initial record of diagnosis, the veteran would not have been 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, at the time of the veteran's death, there was no 
evidence establishing a medical nexus between military 
service and the veteran's bilateral hearing loss, or his 
claimed tinnitus.  Rather, the evidence of record only 
weighed against such a finding, as the veteran reported only 
post-service noise exposure to audiometric examiners.  Thus, 
service connection for bilateral hearing loss is not 
warranted for accrued benefits purposes.

The veteran attributed his bilateral hearing loss and 
tinnitus to his period of active service; however, as a 
layperson, the veteran was not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

Since at the time of the veteran's death there was no 
competent medical evidence of record showing that the veteran 
had bilateral hearing loss and tinnitus due to service, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


C.  Visual Impairment

The veteran's service medical records are negative for any 
eye-related complaints or any diagnoses of eye disorders, 
including refractive error.  On examination in June 1963, 
prior to separation from service, the veteran had a visual 
acuity of 20/20, bilaterally, or normal visual acuity.  
Because no eye problems were found on examination at 
separation, the Board finds that there was no evidence of a 
chronic eye disorder at separation.  38 C.F.R. § 3.303(b). 

Post-service treatment records demonstrate that the veteran 
was diagnosed with presbyopia at least as early as April 
2001.  Prior to his death, he was not diagnosed with any 
other eye disorders.  Refractive error of the eyes, however, 
is not a disability for VA purposes.  Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by superimposed disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994).  
See also Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 
82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 
11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  This 
includes refractive error due to such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's presbyopia 
in this case therefore could not be service-connected absent 
evidence of aggravation.  The veteran's service records, 
however, are negative for evidence of aggravation by a 
superimposed disease or injury, as the veteran had normal 
visual acuity at the time of his separation from service, and 
was not diagnosed with presbyopia at that time.  The 
veteran's bilateral presbyopia accordingly may not be 
service-connected.  

Since at the time of the veteran's death there was no 
competent medical evidence of record showing that the veteran 
had an eye disability, manifested by visual impairment, which 
was due to service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

D.  Low Back Disability

The veteran contended that he had a low back disorder related 
to his period of active service.  He did not, however, 
describe why he believed that his back problems were related 
to service.  The veteran's service medical records do not 
reveal complaints related to the low back.  Because no 
abnormalities of the spine were found on examination at 
separation, the Board finds that there was no evidence of a 
chronic low back disorder at separation.  38 C.F.R. 
§ 3.303(b). 

Post-service treatment records demonstrate that while the 
veteran reported a lengthy history of low back pain, he first 
sought clinical treatment for low back problems in 1998.  A 
December 1998 record of treatment reflects that the veteran 
reported experiencing less back pain since he had been 
prescribed Naprosyn.  In July 1999, the veteran complained of 
severe back pain without a history of recent trauma.  A CT 
scan of the lumbar spine revealed degenerative changes of the 
L4-5 and L5-S2 levels.  Subsequent records dated to March 
2004 show continued management of low back pain.  At no 
point, however, did any treating provider relate the 
veteran's low back problems to his period of active service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for the degenerative changes 
of his lumbosacral spine on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's low back 
disability to his period of active service.  With no evidence 
of a relationship between his low back disability and his 
military service, service connection for a low back 
disability would not have been warranted.  

The veteran attributed his low back disability to his period 
of active service; however, as a layperson, the veteran was 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Since at the time of the veteran's death there was no 
competent medical evidence on file showing that the veteran's 
back disability was due to service, the Board must find that 
the preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


E.  Pulmonary Disorder

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and whether there is a relationship 
between asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that from 
August 1961 to August 1963 he served in the Army as a supply 
handler.  His records do not demonstrate that he was exposed 
to asbestos as a part of his duties.  While the veteran did 
not serve aboard any ships, he asserts that he was exposed to 
asbestos in the process of unloading ships while stationed in 
Fort Eustis, Virginia.  However, even if the veteran was 
exposed to asbestos in service, mere exposure to a 
potentially harmful agent is insufficient for eligibility for 
VA disability benefits.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between the current disability and 
exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Pre-service and/or post-service 
records similarly do not demonstrate occupational or other 
asbestos exposure.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of chronic pulmonary 
disorders, including tumors and asbestosis or any other 
asbestos-related disease.  Because no respiratory problem was 
found on examination at separation, the Board finds that 
there was no evidence of a chronic pulmonary disease, 
including asbestos-related, during service.  38 C.F.R. 
§ 3.303(b). 

Post-service treatment records demonstrate that the veteran 
first experienced pulmonary problems many years after service 
discharge.  X-ray examination of the chest in August 1999, 
associated with treatment for cardiovascular problems, 
revealed minimal stranding in both lung bases consistent with 
subsegmental atelectasis.  No other pulmonary problems were 
noted.  The veteran first specifically complained of 
respiratory problems in January 2004, shortly after 
officially being diagnosed with hepatic carcinoma.  VA 
treatment records dated in January 2004 show that the veteran 
underwent X-ray examination of his chest after complaining of 
difficulty breathing.  X-ray examination revealed pleural 
thickening with calcifications suggesting a prior exposure to 
asbestos.  CT examination of the chest later that month 
revealed a metastatic tumor in the right neck base of the 
right lung apex.  There are no further treatment records 
related to pulmonary problems.  At no point did any treating 
provider relate the veteran's pulmonary problems to his 
period of active service, including to alleged exposure to 
asbestos in service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Significantly, while X-ray examination in January 2004 
revealed pleural thickening with calcifications suggesting a 
prior exposure to asbestos, neither asbestosis, nor any other 
asbestos-related pulmonary disease, was diagnosed.  While the 
veteran was found to have abnormalities of the lungs that are 
consistent with findings related to asbestosis, a definitive 
diagnosis of asbestosis was never made.  Additionally, the 
Board finds that even if the veteran was exposed to asbestos 
during military service, there is no medical evidence which 
in any way related the veteran's pulmonary disorders to his 
military service or to any exposure to asbestos during 
military service.  With no evidence of any asbestos-related 
disability or pulmonary disorder that was related to his 
military service, service connection for a pulmonary disorder 
due to asbestos exposure is not warranted for accrued 
benefits purposes.  

The veteran attributed his pulmonary disorder to asbestos 
exposure in service; however, as a layperson, the veteran was 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Since at the time of the veteran's death there was no 
competent medical evidence on file showing that the veteran's 
pulmonary disease was due to service, the Board must find 
that the preponderance of the evidence is against the claim; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



Burial Benefits

The record shows that the appellant submitted an application 
for burial benefits in January 2005, approximately 10 months 
after the veteran's date of death, and within the time period 
allotted for filing a claim for burial benefits.  See 
38 C.F.R. § 3.1601(a).  The record also reflects that the 
appellant bore the expenses associated with the cremation of 
the veteran and that she therefore has proper standing to 
raise a claim of entitlement to burial benefits.  See 
38 C.F.R. § 3.1601(1)(ii).   While the appellant did contend 
that the veteran's cause of death was related to his period 
of active service, the Board has, by this decision, 
determined that the appellant is not entitled to recognition 
as the veteran's surviving spouse and therefore does not have 
standing to raise a claim of entitlement to service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124; 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205.  
Accordingly, the Board will analyze only whether the 
appellant is entitled to nonservice-connected burial 
benefits.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in 
receipt of pension or compensation (or but for 
the receipt of military retirement pay would have 
been in receipt of compensation); or

(2) The veteran has an original or reopened claim 
for either benefit pending at the time of the 
veteran's death, and

(i) In the case of an original claim there is 
sufficient evidence of record to have 
supported an award of compensation or pension 
effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there 
is sufficient prima facie evidence of record 
on the date of the veteran's death to 
indicate that the deceased would have been 
entitled to compensation or pension prior to 
the date of death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, 
naval, or air service for a disability incurred 
or aggravated in line of duty, and the body of 
the deceased is being held by a State (or a 
political subdivision of a State) and the 
Secretary determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and

(ii) That there are not available sufficient 
resources in the veteran's estate to cover burial 
and funeral expenses; and

(4) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  The regulatory provisions regarding 
entitlement to a plot or interment allowance were amended 
during the pendency of this appeal.  At the time the 
appellant's claim was filed, entitlement to a plot or 
interment allowance was subject to the following conditions:

(1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or 
(c); or

(2) The veteran served during a period of war and 
the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are met; or

(3) The veteran was discharged from the active 
military, naval or air service for a disability 
incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown 
by official service records, which in medical 
judgment would have justified a discharge for 
disability; the official service department 
record showing that the veteran was discharged or 
released from service for disability incurred in 
line of duty will be accepted for determining 
entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, 
that the disability was not incurred in line of 
duty); and

(4) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States; and

(5) The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2005).  See 38 U.S.C.A. § 2303.

The regulation regarding entitlement to a plot or interment 
allowance was revised in August 2006 as follows:

(i) The deceased veteran is eligible for burial 
in a national cemetery;

(ii) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States;
(iii) The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2007).  See 38 U.S.C.A. § 2303.

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  Additionally, by this 
decision, the Board has determined that the veteran was not 
entitled to receive VA compensation benefits at the time of 
his death based upon claims that were pending at the time of 
his death.  Additionally, it was determined in April 2002 
that he was not entitled to pension based on excess income.  
See 38 C.F.R. § 3.1600(b)(2).  The record shows that the 
veteran was under private hospice care at the time of his 
death and that he died at home.  Thus, at the time of his 
death, he was not receiving treatment under VA authority or 
contract and was not hospitalized or traveling under VA 
authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.   

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The appellant indicated 
on her January 2005 application for burial benefits that the 
veteran was cremated and his remains are located at the home 
she and the veteran shared in Pine Grove, California.  On the 
application, she did not indicate that the veteran was buried 
in a cemetery owned by a state or the Federal government.  In 
light of the foregoing, a burial allowance is not warranted 
under 38 C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).

The Board acknowledges that 38 C.F.R. § 3.1600(f) was amended 
in August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 
2006).  The appellant was not provided notice of the amended 
regulation, nor issued a supplemental statement of the case 
that reflected readjudication of the issue on appeal pursuant 
to the amendment.  However, the Board finds no adverse impact 
nor prejudice to the appellant in proceeding with the 
issuance of a final decision as the appellant incurred no 
burial plot or interment expenses.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  The veteran's Form DD-214 does not indicate that 
the veteran was separated from service due to physical or 
mental disability; rather, the record shows that he was 
transferred to a Reserve component. 38 C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits.  The Board 
appreciates the fact that the appellant believes that she is 
entitled to these benefits. There is, however, no provision 
of law which allows for benefits in this case.  The law is 
clear as to the criteria for burial benefits.  The law 
requires that the veteran die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care. The Board has no authority to 
act outside the constraints of the regulatory criteria that 
bind it in this case. See 38 U.S.C.A. § 7104(c) (West 2002).

Given the foregoing, the claim for non-service-connected 
burial benefits must be denied.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In May 2005, prior to the initial adjudication of the claims, 
the appellant was notified of the evidence not of record that 
was necessary to substantiate the claims.  She was told that 
she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claims.  
She was informed that VA would review her claims and 
determine what additional information was needed to process 
her claims, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that she provide evidence in her 
possession that pertained to the claims.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the appellant regarding these 
claims.  The purpose behind the notice requirement has been 
satisfied and the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection for 
accrued benefits purposes.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are therefore moot.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
-authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the veteran's service records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the appellant requested and was provided 
with a personal hearing before the Board in November 2007.  
Next, specific VA medical opinions pertinent to the issues 
were not required, as the appellant was determined to lack 
standing to raise a claim of entitlement to service 
connection for the cause of the veteran's death, and the 
Board was permitted only to consider the evidence of record 
at the time of the veteran's death with respect to the 
accrued benefits claims.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  The Board notes 
that during the November 2007 Travel Board hearing, there was 
a question as to whether additional Social Security 
Administration (SSA) records needed to be obtained to support 
the appellant's claim for recognition as the surviving spouse 
of the veteran.  The Board finds that any additional evidence 
from SSA would not be relevant to the claim, as these records 
would not show the appellant's state of mind concerning 
whether she considered herself to be the common law wife of 
the veteran.  As the Board discussed above, the probative 
evidence fails to show that the appellant considered herself 
to be the common law wife of the veteran and that finding 
alone is enough to make a determination that the appellant 
was not the surviving spouse of the veteran.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits is denied.

Service connection for coronary artery disease, for the 
purposes of accrued benefits, is denied.

Service connection for bilateral hearing loss, for the 
purposes of accrued benefits, is denied.

Service connection for tinnitus, for the purposes of accrued 
benefits, is denied.

Service connection for visual impairment, for the purposes of 
accrued benefits, is denied.

Service connection for a low back disability, for the 
purposes of accrued benefits, is denied.

Service connection for a pulmonary disorder, to include as 
secondary to exposure to asbestos, for the purposes of 
accrued benefits, is denied.



	(CONTINUED ON NEXT PAGE)


Entitlement to burial benefits is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


